                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN


ADIB K TIMBUKTU,

                      Plaintiff,
                                                            Case No. 21-cv-0873-bhl
       v.

ACCESSIBLE HOME CARE, et al,

                 Defendants.
__________________________________________________________________________

     ORDER GRANTING MOTION FOR LEAVE TO PROCEED WITHOUT
  PREPAYMENT OF THE FILING FEE AND DISMISSING COMPLAINT FOR
                       FAILING TO STATE A CLAIM
__________________________________________________________________________

       On July 26, 2021, Plaintiff Adib K. Timbuktu, proceeding without counsel, filed a
complaint. (ECF No. 1.) On August 3, 2021, Timbuktu filed a motion for leave to proceed
without prepayment of the filing fee. (ECF No. 4.) The Court has authority to allow a litigant
to proceed without prepaying the filing fee if the Court determines that the litigant is unable to
pay the costs of commencing the action and the action is not frivolous, fails to state a claim,
or is brought against an immune defendant. Cf. 28 U.S.C. §1915(a)(1), (e)(2).
       As for his indigency, Timbuktu’s motion indicates that he is unemployed and
unmarried. (ECF No. 4 at 1.) He further states that he receives approximately $950 in monthly
income and that he has monthly expenses totaling approximately $850. (Id. at 2–3.) Timbuktu
states he does not own a car or a home, and that he does not have a cash, checking, or savings
account. (Id. at 3.) Upon review of his request, it appears that Timbuktu is sufficiently indigent
for a fee waiver.
       The Court must also review the complaint for sufficiency. Under Fed. R. Civ. P.
8(a)(2), a complaint must contain a “short and plain statement of the claim showing that the
pleader is entitled to relief.” The complaint must be at least sufficient to provide notice to each
defendant of what he or she is accused of doing, as well as when and where the alleged actions




            Case 2:21-cv-00873-BHL Filed 08/05/21 Page 1 of 3 Document 5
or inactions occurred, and the nature and extent of any damage or injury the actions or inactions
caused.
       Timbuktu’s allegations do not state a plausible claim for relief. He names as defendants
Accessible Home Care, Aarif Dahod (CEO of Accessible Home Care), and Luul Adam (a
director at Accessible Home Care). (ECF No. 1 at 1.) Accessible Home Care appears to be a
private medical care provider. Timbuktu alleges that the defendants and other unspecified
health industry officials conspired to commit fraud by misappropriating United States
Medicare/Medicaid funds. (Id. at 1–3.) Timbuktu alleges this conspiracy deprived Timbuktu
of his medical benefits. (Id. at 1–2.) Timbuktu alleges the defendants therefore violated
Timbuktu’s First, Fourth, and Fifth Amendment rights under the United States Constitution.
(Id. at 1.) Timbuktu claims, inter alia, that the defendants refused to provide an accounting of
government payments made to Accessible Home Care, and that the defendants refused to
transfer certain government assistance payments to Timbuktu. (Id. at 2.) Even reading these
allegations generously, the Court is unable to discern any plausible basis for asserting these
constitutional rights violations claims against these defendants. Accordingly, Timbuktu’s
complaint will be dismissed.
       The Court will allow Timbuktu the opportunity to file an amended complaint, clarifying
his allegations and describing plausible legal claims. If he decides to proceed with an amended
complaint, Timbuktu should explain what legal violations the defendants committed, and how
these violations caused injury to Timbuktu. Timbuktu is advised that claims regarding
constitutional rights violations are generally only brought against government/state actors, and
that, here, the named defendants appear to be private actors. Timbuktu is also advised that his
amended complaint must include the docket number assigned to this case and must be labeled
“Amended Complaint.” The amended complaint supersedes the prior complaint and must be
complete in itself without reference to the original complaint. See Duda v. Bd. of Educ. of
Franklin Park Pub. Sch. Dist. No. 84, 133 F.3d 1054, 1056-57 (7th Cir. 1998).

       IT IS HEREBY ORDERED that Timbuktu’s motion for leave to proceed without
prepayment of the filing fee, ECF No. 4, is GRANTED.




          Case 2:21-cv-00873-BHL Filed 08/05/21 Page 2 of 3 Document 5
       IT IS FURTHER ORDERED that Timbuktu’s complaint, ECF No. 1, is
DISMISSED without prejudice. Timbuktu may file an amended complaint on or before
September 4, 2021. If Timbuktu files an amended complaint, the amended complaint should
explain what legal violations the defendants committed, and how these violations caused injury
to Timbuktu.

       Dated at Milwaukee, Wisconsin on August 5, 2021.

                                                   s/ Brett H. Ludwig
                                                   BRETT H. LUDWIG
                                                   United States District Judge




          Case 2:21-cv-00873-BHL Filed 08/05/21 Page 3 of 3 Document 5
